510 S.E.2d 656 (1998)
348 N.C. 501
David Earl SNEAD,
v.
CAROLINA PRE-CAST CONCRETE, INC, Maryland Insurance Group.
No. 221P98.
Supreme Court of North Carolina.
July 8, 1998.
Brenton D. Adams, Dunn, for Snead.
George H. Pender, Raleigh, for Carolina Pre-Cast Concrete et al.
Prior report: 129 N.C.App. 331, 499 S.E.2d 470.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of July 1998."